TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00156-CV




In re Abbott Laboratories Inc.





ORIGINAL PROCEEDING FROM TRAVIS COUNTY




M E M O R A N D U M   O P I N I O N


                        Abbott Laboratories has filed a petition for a writ of mandamus challenging the
district court’s Order on Plaintiff’s Motion to Compel dated January 27, 2006.  We deny Abbott’s
petition. 
                        On March 28, 2006, this Court granted in part Abbott’s motion for temporary relief,
staying the district court’s order pending our resolution of Abbott’s petition.  Because the petition
is denied, we lift the stay.
 
 
                                                                                                                                                                                                                                  Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   April 4, 2006